                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JAMES ALVIN DULANEY, JR.,
                                  11                                                     Case No. 18-06059 EJD (PR)
                                  12                  Plaintiff,                         ORDER OF DISMISSAL
Northern District of California
 United States District Court




                                  13           v.
                                  14
                                        DANE EWING, et al.,
                                  15
                                                     Defendants.
                                  16

                                  17

                                  18          Plaintiff, a California state prisoner, filed a pro se civil rights complaint pursuant to
                                  19   42 U.S.C. § 1983. On April 4, 2019, the Court dismissed Plaintiff’s complaint with leave
                                  20   to amend within twenty-eight days. (Docket No. 9.) Plaintiff was advised that failure to
                                  21   respond in accordance with the Court’s order by filing an amended complaint in the time
                                  22   provided would result in the dismissal of this action without prejudice and without further
                                  23   notice to Plaintiff. (Id. at 12.) The Court later granted Plaintiff’s motion for an extension
                                  24   of time to file an amended complaint, such that he had until June 5, 2019, to do so.
                                  25   (Docket No. 13.)
                                  26          The deadline to file an amended complaint has passed with no further filing from
                                  27   Plaintiff. Accordingly, this action is DISMISSED without prejudice for failure to file an
                                  28   amended complaint.
                                   1            The Clerk shall terminate all pending motions and close the file.
                                   2            IT IS SO ORDERED.
                                   3   Dated: _____________________
                                                6/17/2019                                 ________________________
                                                                                          EDWARD J. DAVILA
                                   4
                                                                                          United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\EJD\CR.18\06059Dulaney_dism-ac
                                  26

                                  27

                                  28                                                  2
